SCHLEGEL, Judge
(dissenting).
I dissent. The employer’s case is based only on a questionnaire given the employees in which some indicated they did not wish to work during the three-week period. This does not necessarily mean that they were unavailable for work at the plant during the shutdown since the record does not indicate that they were in fact asked to work. Conversely, there is no evidence that everyone who indicated a willingness to work actually worked during the shutdown. I am troubled by having the decision to grant or deny unemployment benefits based on answers to a questionnaire which answers may or may not still be applicable if and when work is actually offered to the employees.
I also believe that the employees involved here were “temporarily unemployed” within the meaning of Iowa Code § 96.19(9)(c). That statute in its own words does not require employees to be “available for work” with their own employer during a temporary shutdown, vacation or inventory in order to receive benefits. I believe the conclusion of the majority to the contrary is unjustified.
I would affirm the ruling of the district court.